Guy, J.
This is an appeal from a judgment entered upon the dismissal of the complaint in an action to recover damages to a trunk and contents alleged to have been delivered by plaintiff to defendant, through a connecting car*2rier, for transportation as baggage from Chicago to Hew York.
The testimony shows that the plaintiff and her husband were guests at the Auditorium Hotel in Chicago on September 20, 1904, and on that day plaintiff’s husband, who acted as her agent in this transaction, purchased tickets for Hew York over the Baltimore and Ohio Railroad Company and the Central Railroad of Hew Jersey at a general ticket office located in said hotel where tickets over all railroads were sold; that, on the same afternoon, about three-quarters of an hour before leaving the hotel to take the train to Hew York, he delivered the trunks belonging to plaintiff to the “ baggage agent ” in the hotel, who gave him “ railway checks therefor — that is a check for each separate piece of baggage to be delivered in New York;” that the trunks in question were then in perfect condition; that the trunks were checked through to Hew York and that neither he nor the plaintiff saw the trunks thereafter until they saw them in the ferry station of the defendant company at Hew York at which time they were in a damaged condition; that he could not tell whether -the trunks were checked by the local transfer company; that he knew nothing about that; that his understanding was that the person to whom the trunks were delivered was a baggage porter or clerk in the employ of the Auditorium Hotel. Plaintiff then called the manager of the Scott Transfer Company in Chicago who testified that he had been doing an express business for ten years at the Auditorium Hotel in Chicago; that his company received on September 20, 1904, from W. J. Younger and Virgina T. Younger, two trunks at the Auditorium Hotel; that they were delivered by his company to the Baltimore and Ohio Railroad Company and a receipt taken therefor by his company at the time from the railroad company, which receipt was introduced in evidence by plaintiff and read as follows:
“ Receipt given by B. & O. Railroad Co. * * * Prank E. Scott Transfer Co.; Received from Audit Hotel baggage as follows: 70721, 70722 B. O. Spl. Destination Hew York. I hereby acknowledge the receipt of . . pieces of bag*3gage bearing checks and description as described above. Chicago 9/20, 1904. Time received 3:10 p. m. Signature of railroad agent following. Drivers must examine and check this receipt, note errors (if any) on back, mark B. 0. over numbers in bad order and obtain receipt.”
The witness further testified that the custom of the railroads in Chicago respecting the receipt of baggage in good or bad order was “ to receipt for it without notation unless it is in bad order; when it is in bad order it is so noted.” Witness also testified: “ It is the regular and customary habit of my company to deliver trunks in the City of Chicago to the Baltimore and Ohio Bailroad Company; the receipts identified by me .are the customary receipts given by the Baltimore and Ohio Bailroad Co. for trunks so delivered in good order.”
The amount of damage was conceded to be $275, but defendant’s liability was not conceded. At the conclusion of plaintiff’s case defendant moved to dismiss the complaint on the ground that “ there is no proof of delivery in good condition to the initial carrier ” and stated that defendant had no evidence to offer. This motion was granted and an exception taken.
The main question raised on this appeal is whether the delivery of plaintiff’s trunks to the “ baggage agent ” in the Auditorium Hotel in Chicago' was delivery to defendant or to defendant’s connecting carrier in good condition. The respondent contends that the delivery at the hotel was merely a delivery to the transfer company that iacted as plaintiff’s agent for that purpose and that proof of delivery to such transfer company in good condition was not a delivery to the initial carrier. In support of this view is the declaration of the witness Scott that his transfer company received from the plaintiff and her husband the baggage in question. The evidence, however, does not warrant this conclusion. There is no contention that Scott, the manager of the transfer company, had any personal connection with the receipt of the trunks from the plaintiff, or that plaintiff’s agent, her husband, had any knowledge that he was employing a transfer company. On the contrary he testified that he knew *4nothing about that. The evidence conclusively establishes that the trunks were delivered .by plaintiff’s husband in good condition to the “ baggage agent ” at the hotel and that from such “ baggage agent ” he received railway checks to ¡New York for each separate piece of baggage. It is immaterial for purposes of this inquiry whether such baggage was received by an employee of the hotel or an employee of the transfer company. The receipt of the baggage in its then good condition, and the delivery of railway checks therefor, which railway checks were merely receipts for baggage to be transported to ¡New York, was ratified and adopted by the defendant railway company through its connecting carrier and the baggage so receipted for was transported to New York upon such railway checks and delivered to the plaintiff at its place of destination. This constituted the person who received the baggage, and issued the railway checks therefor, the agent of the defendant company for that purpose, no matter what other relationship he sustained either to the hotel or to the transfer company; and the delivery of the trunks to him in good condition was, therefore, a delivery to the defendant railway company which either by previous authorization, or by subsequent ratification or adoption of his acts, constituted him its .agent for the purpose of receiving baggage and issuing railway checks therefor. The dismissal of the complaint was, therefore, error and the judgment should be reversed.
Gildersleeve and Bischoff, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.